DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/13/2022 has been entered.

Response to Amendments/Arguments
The amendments filed on 06/13/2022 have been entered. Claims 1 and 3-25 remain pending in the application. 
Applicant's arguments have been fully considered but are moot due to a new ground of rejection necessitated by the amendments.




Claim Objections
	Claims 1, 3-23, and 25 are objected to because of the following informalities:

Regarding claim 1:
 claim lines 5, 6, 7, 9, and 11:  The term -- first -- or -- initial -- or something similar should be used to distinguish the electrical signal(s) of the first mode from the electrical signal(s) of the second mode.  Or the electrical signal could be unchanged and an adjective could be applied to the electrical signal(s) of the second mode.

claim lines 6, 9, 11:  The term -- first -- or -- initial -- or something similar should be used to distinguish the sensor response(s) of the first mode from the sensor response(s) of the second mode.  Or the sensor response could be unchanged and an adjective could be applied to the sensor response of the second mode.

 claim lines 15, 17, and 20:  The term -- second -- or -- subsequent -- or something similar should be used to distinguish the electrical signal(s) of the second mode from the electrical signal(s) of the first mode.  There needs to be clarity between the electrical signals during the first mode and the electrical signals during the second mode.

claim lines 17 and 19:  The term -- second -- or -- subsequent -- or something similar should be used to distinguish the sensor response(s) of the second mode from the sensor response(s) of the first mode.  There needs to be clarity between the sensor responses during the first mode and the sensor responses during the second mode.




Regarding claim 3:
claim lines 2 and 3:  The term -- second -- or -- subsequent -- or something similar should be used to distinguish the sensor response(s) of the second mode from the sensor response(s) of the first mode.

claim line 3:  The term -- second -- or -- subsequent -- or something similar should be used to distinguish the electrical signal(s) of the second mode from the electrical signal(s) of the first mode.

Regarding claim 4: 
claim line 2:  The term -- second -- or -- subsequent -- or something similar should be used to clarify/distinguish the sensor response(s) of the second mode.

 claim line 3:  The term -- second -- or -- subsequent -- or something similar should be used to clarify/distinguish the electrical signal(s) of the second mode.

Regarding claim 6:
 claim line 2:  The term -- second -- or -- subsequent -- or something similar should be used to clarify/distinguish the electrical signal(s) of the second mode.

Regarding claim 11:
claim line 2:  The term -- first -- or -- initial -- or something similar should be used to distinguish the sensor response of the first mode.



Regarding claim 12:
claim lines 2 and 3:  The term -- first -- or -- initial -- or something similar should be used to distinguish the sensor response of the first mode.

Regarding claim 13:
 claim line 2:  The term -- first -- or -- initial -- or something similar should be used to distinguish the sensor response of the first mode.

Regarding claim 14:
 claim line 3:  The term -- first -- or -- initial -- or something similar should be used to distinguish the sensor response of the first mode.

Regarding claim 15:
 claim line 2:  The term -- first -- or -- initial -- or something similar should be used to distinguish the sensor response of the first mode.

Regarding claim 16:
 claim line 2:  The term -- first -- or -- initial -- or something similar should be used to distinguish the sensor response of the first mode.

Regarding claim 17:
 claim line 2:  The term -- first -- or -- initial -- or something similar should be used to distinguish the sensor response of the first mode.



Regarding claim 18:
claim line 3:  The term -- of -- should be inserted after the term "comparison"; and the term -- first -- or -- initial -- or something similar should be used to distinguish the sensor response of the first mode.

Regarding claim 23:
 claim lines 5, 7, 8, 9, and 16:  The term -- first -- or -- initial -- or something similar should be used to distinguish the electrical signal(s) of the first mode from the electrical signal(s) of the second mode.  Or the electrical signal could be unchanged and an adjective could be applied to the electrical signal(s) of the second mode.

claim lines 7, 9, 10, and 15:  The term -- first -- or -- initial -- or something similar should be used to distinguish the sensor response(s) of the first mode from the sensor response(s) of the second mode.  Or the sensor response could be unchanged and an adjective could be applied to the sensor response of the second mode.

claim line 10:  The article -- the -- should be inserted prior to the term "sensor".

claim lines 12, 15, and 17:  The term -- second -- or -- subsequent -- or something similar should be used to distinguish the electrical signal(s) of the second mode from the electrical signal(s) of the first mode.  There needs to be clarity between the electrical signals during the first mode and the electrical signals during the second mode.

claim lines 14 and 17:  The term -- second -- or -- subsequent -- or something similar should be used to distinguish the sensor response(s) of the second mode from the sensor response(s) of the first mode.  There needs to be clarity between the sensor responses during the first mode and the sensor responses during the second mode.

Regarding claim 25:
 claim line 3:  The article -- a -- should be inserted prior to the term "comparison".

 claim lines 5, 10, and 12:  The term -- second -- or -- subsequent -- or something similar should be used to distinguish the electrical signal(s) of the second mode from the electrical signal(s) of the first mode.  There needs to be clarity between the electrical signals during the first mode and the electrical signals during the second mode.

claim lines 8 and 11:  The term -- second -- or -- subsequent -- or something similar should be used to distinguish the sensor response(s) of the second mode from the sensor response(s) of the first mode.  There needs to be clarity between the sensor responses during the first mode and the sensor responses during the second mode.

Dependent claims are objected to because of their dependencies.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 8-9, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 5:
 claim line 1:  Which sensor response is being referenced? Each sensor response during the first and second modes; or the sensor response during the first or second mode?  There are multiple sensor responses that the article "the" covers.

Regarding claim 8:
 claim lines 1 and 2:  Which sensor response is being referenced? Each sensor response during the first and second modes; or the sensor response during the first or second mode?  There are multiple sensor responses that the article "the" covers.

Regarding claim 9:
 claim lines 2 and 4:  Which sensor response is being referenced? Each sensor response during the first and second modes; or the sensor response during the first or second mode?  There are multiple sensor responses that the article "the" covers.

Regarding claim 22:
 claim line 2:  The phrases "the gas analyte" and "the… data" lacks antecedent basis.
claim lines 1-3:  It is not clear what the gas sensor (from claim 1) is going to do with data from a second gas sensor.  The gas sensor is claimed to sense a gas analyte, not receive and/or process data.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5-11, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Scheffler et al. (US 20130186777 A1, prior art of record) in view of Buck (US 7751864 B2,”Buck”).
Regarding claim 1, Scheffler in Fig. 2A discloses a method of operating a gas sensor in a gaseous environment to detect for a gas analyte, the gas sensor including a sensing component, the method comprising:
in a first mode, during a period of operation of the gas sensor for detection of the gas analyte (¶0008- electronically interrogate the at least one gas sensor for detecting the analyte gas to determine the operational state or functionality thereof, i.e., it is during a period of operation of the gas sensor for detection of the gas analyte), interrogating the sensor (100) by periodically applying (e.g.¶0122,¶0167 and ¶0203 each working electrode area would be calibrated against the target gas of interest periodically applied to each electrode, user may be notified that a gas calibration is required in “X” days or another time period ) an electrical signal (¶0008- electronically interrogate and ¶0009-¶0010 electronic interrogation) to the sensing component (working electrodes 150a,150b) of the sensor (100), measuring a sensor response (¶0008-measuring a response of an electrochemical sensor to the electronic simulation) to the electrical signal which is indicative of a sensitivity of the sensor each time the electrical signal is applied (¶0008-¶0009-the measured response is a potential difference or current, reactance or capacitance of the sensing element) to the sensing component (150a,150b), analyzing the sensor response to the periodically applied electrical signals in the first mode to determine whether one or more thresholds have been exceeded based upon the sensor response determined each time the electrical signal is applied to the sensing component in the first mode (¶0019-a control system includes electronically interrogating the sensor to determine the operational status thereof and, upon determining that the operational status is non-conforming based upon one or more predetermined thresholds), entering a second mode (¶0196- e.g., second mode is any of options c and d that a user or instrument to repeat the “interrogation method” or signal the user or system to perform a “gas calibration”), if the one or more thresholds are exceeded in the first mode (¶0196-¶0197- if the data from electronic interrogation of a sensor is "non-conforming" or outside of one or more determined set points or thresholds, the next task that is second mode such as calibration of change of parameters), during a period of operation of the gas sensor for detection of the gas analyte in the second mode (¶0196-any of options c and d that a user or instrument to repeat the “interrogation method” or signal the user or system to perform a “gas calibration”) periodically applying an electrical signal to the sensing component of the sensor (e.g.¶0167 and ¶0203 each working electrode area would be calibrated against the target gas of interest periodically applied to each electrode, user may be notified that a gas calibration is required in “X” days or another time period), and analyzing the sensor response to the periodically applied electrical signals in the second mode differently from the analysis of the sensor response to the periodically applied electrical signals in the first mode (e.g.¶0167 and ¶0203 each working electrode area would be calibrated against the target gas of interest periodically applied to each electrode, user may be notified that a gas calibration is required in “X” days or another time period). 
Scheffler fails to disclose to determine if the sensor response to the periodically applied electrical signals in the second mode is stabilizing.  
Buck in Figs.1A and e.g., Abstract teaches applying a time-varying input signal to at least one of the one or more electrodes of an electrochemical sensor 10, monitoring a time-varying output signal produced by the sensor in response to application of the time-varying input signal, determining a complex impedance of the sensor based on the time-varying output signals, and determining from the complex impedance information relating to operation of the sensor. Buck in C.2 L.40-54 and e.g.,Fig.8A teaches using a mathematical model (steps150-156) to determine if the sensor (10) response is stabilizing (step 158).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to analyze sensor response to the applied electrical signals for stability as taught by Buck and analyze Scheffler’s sensor response to periodically applied electrical signals in the second mode to determine if the sensor response to the periodically applied electrical signals is stabilizing. One of ordinary skill in the art would know the analyzing stability to check if there is a sensor drift improves the reliability of sensors and reliability of measurement data (suggested by Buck e.g., in C.16 last paragraph through C.17 L.21)
Regarding claim 3, Scheffler in view of Buck teaches all the limitations of claim 1, as set forth above. Scheffler fails to disclose determining a rate of change of the sensor response during the second mode to determine if the sensor response to the periodically applied electrical signals is stabilizing.
Buck in e.g., C.2 L.21-25 teaches: a sensor response that has minimal undesirable variations in magnitude over time, and computing the at least one measured value of the analyte based on values of the identified one or functional combination of the number of model components, and in Fig.9, and C.19 L.1-16 teaches determining a rate of change of the sensor response to determine if the sensor response to the applied electrical signals is stabilizing.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to analyze sensor response to the applied electrical signals for stability and determining a rate of change of the sensor response to determine if the sensor response applied electrical signals is stabilizing as taught by Buck and analyze Scheffler’s sensor response to periodically applied electrical signals in the second mode for determining a rate of change of the sensor response during the second mode to determine if the sensor response to the periodically applied electrical signals is stabilizing. One of ordinary skill in the art would know the analyzing stability to check if there is a sensor drift improves the reliability of sensors otherwise the data points are not reliable.
Regarding claim 5, Scheffler in view of Buck teaches all the limitations of claim 1, as set forth above. Scheffler further discloses the sensor response is determined without application of a test gas to the sensor (¶0008- the electronic interrogation proceeds without the application of the analyte gas or a simulant therefor to the system).
Regarding claim 6, Scheffler in view of Buck teaches all the limitations of claim 3, as set forth above. Scheffler further discloses at least one of a magnitude and a direction of the rate of change of the sensor response is determined (¶0031- a rate of change of sensor response to the driving force is measured and correlated to a correction factor for sensitivity of the first sensor to the gas analyte).
Regarding claim 7, Scheffler in view of Buck teaches all the limitations of claim 3, as set forth above. Scheffler further discloses the sensor is an electrochemical gas sensor (e.g., ¶0006 or ¶0016,¶0120) and the sensing component is a working electrode (Fig.1 ,150a,150b) of the electrochemical gas sensor (110 and ¶0027).
Regarding claim 8, Scheffler in view of Buck teaches all the limitations of claim 7, as set forth above. Scheffler further discloses a value for the sensor response is determined on the basis of at least one defined parameter (¶0043 e.g., potential difference between working electrodes or a current) of the sensor response (¶0038).
Regarding claim 9, Scheffler in view of Buck teaches all the limitations of claim 8, as set forth above. Scheffler further discloses the at least one defined parameter of the sensor response is a baseline value of the sensor response (¶0165).
Regarding claim 10, Scheffler in view of Buck teaches all the limitations of claim 8, as set forth above. Scheffler further discloses the value for the sensor response at each of the periodically applied electronic interrogations is a change in the value of at least one defined parameter of the sensor response measured at each of the periodically applied electronic interrogations from a value thereof determined at a calibration of the sensor (¶0207-¶0209).
Regarding claim 11, Scheffler in view of Buck teaches all the limitations of claim 1, as set forth above. Scheffler further discloses the one or more thresholds for the sensor response are determined by tracking a value of the sensor response over time and determining an upper threshold and a lower threshold of nominal behavior for the sensor (¶0019-a control system determining that the operational status based upon one or more predetermined thresholds, ¶0196-¶0197 determined set points or thresholds).
Regarding claim 20, Scheffler in view of Buck teaches all the limitations of claim 1, as set forth above.  Scheffler discloses the at least one common characteristic is a geographical area of deployment (figs.3 all sensors are in a same geographical area of deployment).
Regarding claim 21, Scheffler in view of Buck teaches all the limitations of claim 1, as set forth above.  Scheffler further discloses data from the sensor is transmitted to a remote processor system for analysis (¶0037- The control system may, for example, be activated from a position remote from the position of the system).
Regarding claim 22, Scheffler in view of Buck teaches all the limitations of claim 1, as set forth above.  Scheffler in FIG. 3J discloses data from a second gas sensor (e.g., 420) for a second gas analyte different from the gas analyte (¶0133) or data from a third sensor (430-440) for an environmental condition is transmitted to the gas sensor (400).
Regarding claim 23, Scheffler in Fig. 2A discloses a system, comprising:
a sensor comprising a sensing component (working electrodes 150a, 150b) having at least one property sensitive (e.g., ¶0018, ¶0064-¶0065) to an analyte (at least Abstract- analyte gas or ¶0133 sensing gas analytes such as CO and etc.); and
circuitry (e.g. 190) in operative connection with the sensing component (working electrodes 150a, 150b) configured in a first mode to interrogate the sensor by periodically applying  (e.g.¶0122,¶0167 and ¶0203 each working electrode area would be calibrated against the target gas of interest periodically applied to each electrode, user may be notified that a gas calibration is required in “X” days or another time period) an electrical signal to the sensing component (potential between working electrodes 150a,150b and reference electrode 170), measuring a sensor response (e.g.,¶0008-¶0009) to the electrical signal which is indicative of a sensitivity of the sensor each time the electrical signal is applied to the sensing component (e.g., working electrodes 150a,150b),  analyze the sensor response to the periodically applied electrical signals in the first mode (e.g.¶0122,¶0167 and ¶0203 each working electrode area would be calibrated against the target gas of interest periodically applied to each electrode, user may be notified that a gas calibration is required in “X” days or another time period) to determine (¶0196), based upon the comparison of sensor response to one or more thresholds (¶0019, ¶026, and ¶0196-- automatic or automated gas calibration of sensor), whether to enter a second mode,  if one or more thresholds are exceeded (¶0196-¶0197- if the data from electronic interrogation of a sensor is "non-conforming" or outside of one or more determined set points or thresholds, the next task that is second mode such as calibration of change of parameters), the circuitry (190) further being configured to periodically apply an electrical signal to the sensing component of the sensor in the second mode and analyze the sensor response to the periodically applied electrical signals in the second mode differently from the analysis of the sensor response to the periodically applied 7MSA TECHNOLOGY, LLCAttorney docket no: 16-016 Serial #: 16/585,684 electrical signals in the first mode (e.g.¶0122,¶0167 and ¶0203 each working electrode area would be calibrated against the target gas of interest periodically applied to each electrode, user may be notified that a gas calibration is required in “X” days or another time period ) to determine if the sensor response to the periodically applied electrical signals in the second mode is stabilizing.   
Scheffler fails to disclose to determine if the sensor response to the periodically applied electrical signals in the second mode is stabilizing.  
Buck in Figs.1A and e.g., Abstract teaches applying a time-varying input signal to at least one of the one or more electrodes of an electrochemical sensor 10, monitoring a time-varying output signal produced by the sensor in response to application of the time-varying input signal, determining a complex impedance of the sensor based on the time-varying output signals, and determining from the complex impedance information relating to operation of the sensor. Buck in C.2 L.40-54 and e.g.,Fig.8A teaches using a mathematical model (steps150-156) to determine if the sensor (10) response is stabilizing (step 158).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to analyze sensor response to the applied electrical signals for stability as taught by Buck and analyze Scheffler’s sensor response to periodically applied electrical signals in the second mode to determine if the sensor response to the periodically applied electrical signals is stabilizing. One of ordinary skill in the art would know the analyzing stability to check if there is a sensor drift improves the reliability of sensors and reliability of measurement data (suggested by Buck e.g., in C.16 last paragraph through C.17 L.21). 

Claim 4 rejected under 35 U.S.C. 103 as being unpatentable over Scheffler and Buck as applied to claim 1, and further in view of TOLMI, (CN-106662559-B, prior art of record - all citations are to the previously provided English translation).
Regarding claim 4, Scheffler in view of Buck teaches all the limitations of claim 1, as set forth above. Scheffler further discloses changing the one or more thresholds (¶0196- If the data from, for example, an electronic interrogation or life and health test of a sensor is “non-conforming” or outside of one or more determined set points or thresholds, one or more of a to f tasks may be performed either individually or in any combination and option b) change the reporting parameters of the sensor ¶0198- in the case of changing the parameters of the sensor/instrument, parameters such as A set point for an alarm threshold may be changed).
Scheffler fails to disclose after determining that the sensor response to the periodically applied electrical signals has stabilized.
TOLMI teaches after determining that the sensor response to the applied electrical signals has stabilized (¶0089).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the sensor response applied electrical signals has stabilized as taught by TOLMI for Scheffler’s sensor response to the periodically applied electrical signals. One of ordinary skill in the art would know it improve the accuracy of calibrations.
 
Claims 12-13, 15-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Scheffler and Buck as applied to claim 1, and further in view of Dobrokhotov (US 20190004020 A, “Dobrokhotov”).
Regarding claim 12, Scheffler in view of Buck teaches all the limitations of claim 1, as set forth above. Scheffler discloses the one or more threshold (¶0019) for the sensor response are determined by contemporaneously tracking the sensor response over time for a plurality of like sensors comprising the sensor (tracking any of sensors 410-420-430-440 in device 400 shown in Figs.3H-3J reads on contemporaneously tracking sensors) and determining a threshold and a threshold of nominal behavior for the plurality of like sensors (¶0019-a control system includes electronically interrogating the sensor “including one or more sensor” to determine the operational status thereof and, upon determining that the operational status is non-conforming based upon one or more predetermined thresholds of sensors ,and e.g.,¶0142- sensor 110, sensor 210', sensor 310 or sensor 410 would operate in the same or similar manner).
Scheffler fails to explicitly disclose determining a group upper threshold and a group lower threshold of nominal behavior for the plurality of like sensors.
Dobrokhotov in e.g.¶0100 teaches analyzing drift in the sensors’ baseline (sensors S0,S1,S2,S3) and sensor’s response over time comprises determining the average value and standard deviation of the baseline overtime and determining an upper group threshold (plus 3 standard deviation from mean value that corresponds to 99.7% or higher).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determining a group upper threshold and a group lower threshold of nominal behavior for the plurality of like sensors of Scheffler as taught by Dobrokhotov. One of ordinary skill in the art would know setting boundaries and thresholds ensure the right time for calibration and improve calibration.
Regarding claim 13, Scheffler in view of Buck teaches all the limitations of claim 12, wherein one or more other thresholds are determined by tracking the sensor response of each of the plurality of like sensors over time and determining an individual upper threshold and an individual lower threshold of nominal behavior for each of the plurality of like sensors (¶0019-a control system includes electronically interrogating the sensor “including one or more sensor” to determine the operational status thereof and, upon determining that the operational status is non-conforming based upon one or more predetermined thresholds of sensors “ that can be any of sensors 410-420-430-440 shown in Figs.3H-3J, comprising the sensor i.e., any of the sensors 410, and e.g.,¶0142- sensor 110, sensor 210', sensor 310 or sensor 410 would operate in the same or similar manner).
Scheffler fails to explicitly disclose determining a group upper threshold and a group lower threshold of nominal behavior for the plurality of like sensors.
Dobrokhotov in e.g.¶0100 teaches analyzing drift in the sensors’ baseline (sensors S0,S1,S2,S3) and sensor’s response over time comprises determining the average value and standard deviation of the baseline overtime and determining an upper group threshold (plus 3 standard deviation from mean value that corresponds to 99.7% or higher).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determining a group upper threshold and a group lower threshold of nominal behavior for the plurality of like sensors of Scheffler as taught by Dobrokhotov. One of ordinary skill in the art would know setting boundaries and thresholds ensure the right time for calibration and improve calibration.
Regarding claim 15,  Scheffler in view of Buck teaches all the limitations of claim 7, as set forth above. Scheffler discloses the one or more thresholds for the sensor response are determined and determining an upper threshold and a lower threshold of nominal behavior for the sensor (¶0019-a control system includes electronically interrogating the sensor “including one or more sensor” to determine the operational status thereof and, upon determining that the operational status is non-conforming based upon one or more predetermined thresholds of sensors “ that can be any of sensors 410-420-430-440 shown in Figs.3H-3J, comprising the sensor i.e., any of the sensors 410, and e.g.,¶0142- sensor 110, sensor 210', sensor 310 or sensor 410 would operate in the same or similar manner).
Scheffler fails to explicitly disclose determining a group upper threshold and a group lower threshold of nominal behavior for the plurality of like sensors.
Dobrokhotov in e.g.¶0100 teaches analyzing drift in the sensors’ baseline (sensors S0,S1,S2,S3) and sensor’s response over time comprises determining the average value and standard deviation of the baseline overtime and determining an upper group threshold (plus 3 standard deviation from mean value that corresponds to 99.7% or higher).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determining a group upper threshold and a group lower threshold of nominal behavior for the plurality of like sensors of Scheffler as taught by Dobrokhotov. One of ordinary skill in the art would know setting boundaries and thresholds ensure the right time for calibration and improve calibration.
Regarding claim 16, Scheffler in view of Buck teaches all the limitations of claim 7, as set forth above. Scheffler discloses  wherein the one or more thresholds for the sensor response are determined by tracking the sensor response over time for a plurality of like sensors operating concurrently with the sensor to detect the gas analyte and determining a group upper threshold and a group lower threshold of nominal behavior for the plurality of like sensors (¶0019-a control system includes electronically interrogating the sensor “including one or more sensor” to determine the operational status thereof and, upon determining that the operational status is non-conforming based upon one or more predetermined thresholds of sensors “ that can be any of sensors 410-420-430-440 shown in Figs.3H-3J, comprising the sensor i.e., any of the sensors 410, and e.g.,¶0142- sensor 110, sensor 210', sensor 310 or sensor 410 would operate in the same or similar manner).
Scheffler fails to explicitly disclose determining a group upper threshold and a group lower threshold of nominal behavior for the plurality of like sensors.
Dobrokhotov in e.g.¶0100 teaches analyzing drift in the sensors’ baseline (sensors S0,S1,S2,S3) and sensor’s response over time comprises determining the average value and standard deviation of the baseline overtime and determining an upper group threshold (plus 3 standard deviation from mean value that corresponds to 99.7% or higher).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determining a group upper threshold and a group lower threshold of nominal behavior for the plurality of like sensors of Scheffler as taught by Dobrokhotov. One of ordinary skill in the art would know setting boundaries and thresholds ensure the right time for calibration and improve calibration.
Regarding claim 17, Scheffler in view of Buck teaches all the limitations of claim 16, as set forth above. Scheffler discloses wherein one or more other thresholds are determined by contemporaneously tracking the sensor response of each of the plurality of like sensors comprising the sensor over time and determining an individual upper threshold and an individual lower threshold of nominal behavior for each of the plurality of like sensors (¶0019-a control system includes electronically interrogating the sensor “including one or more sensor” to determine the operational status thereof and, upon determining that the operational status is non-conforming based upon one or more predetermined thresholds of sensors “ that can be any of sensors 410-420-430-440 shown in Figs.3H-3J, comprising the sensor i.e., any of the sensors 410, and e.g.,¶0142- sensor 110, sensor 210', sensor 310 or sensor 410 would operate in the same or similar manner).
Scheffler fails to explicitly disclose determining a group upper threshold and a group lower threshold of nominal behavior for the plurality of like sensors.
Dobrokhotov in e.g.¶0100 teaches analyzing drift in the sensors’ baseline (sensors S0,S1,S2,S3) and sensor’s response over time comprises determining the average value and standard deviation of the baseline overtime and determining an upper group threshold (plus 3 standard deviation from mean value that corresponds to 99.7% or higher).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determining a group upper threshold and a group lower threshold of nominal behavior for the plurality of like sensors of Scheffler as taught by Dobrokhotov. One of ordinary skill in the art would know setting boundaries and thresholds ensure the right time for calibration and improve calibration.
Regarding claim 19, Scheffler in view of Buck teaches all the limitations of claim 16, as set forth above.  Scheffler discloses each of the plurality of like sensors has at least one common characteristic other than being a like sensor (figs.3 all sensors are in a same geographical area of deployment).





Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record documents, individually or in combination, fail to anticipate or render obvious, a method of operating a system including a plurality of like gas sensors and independently analyzing the sensor response of each of the plurality of like gas sensors to the periodically applied electrical signals based upon a group nominal response of the plurality of like gas sensors to the periodically applied electrical signals determined over time, in conjunction with the remaining claim limitations.
Claims 14 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome the objections set forth in this office action.
Claim 25 is objected to, but would be allowable if the claims objections are corrected.
           Claim 24 is allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatemeh E. Nia whose telephone number is 469-295-9187. The examiner can normally be reached 9:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FATEMEH ESFANDIARI NIA/                       /DANIEL S LARKIN/                                                          Examiner, Art Unit 2856                                 Primary Examiner, Art Unit 2856